Citation Nr: 1109173	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, N.Y.


THE ISSUE

Entitlement to the payment or reimbursement for medical services provided by the Samaritan Medical Center from June 12, 2007 through June 13, 2007.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1963 to August 1966.

By letters dated in July and August 2007, the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York (the agency of original jurisdiction (AOJ)) advised various private medical providers that the claims under the Millennium Health Care and Benefits Act had been denied.  The Veteran was sent copies of these letters, and disagreed with the denial of payment.  This case was previously before the Board in May 2009, at which time it was remanded for additional development of the record and to ensure due process.  Since not all of the requested actions were accomplished, the Board again remanded the claim in July 2010.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran slipped off a ladder at a local lumber yard and suffered a fracture and dislocation of his right ankle on June 12, 2007.

2.  The Veteran presented to the VA clinic in Carthage, New York on June 12, 2007 but was advised by a nurse that the facility was only a clinic and he should go directly to the emergency room.

3.  The Veteran was seen at the Carthage Area Hospital and transferred to Samaritan Medical Center on June 12, 2007 where he underwent emergency surgery that day.

4.  The insurance company for the lumber yard covered the Veteran's medical bills up to the policy medical expense limit of $10,000. 

5.  The Veteran did not respond to May 2009 and July 2010 letters requesting information as to his relationship with the lumber yard (i.e. employee, volunteer, customer) and whether he filed a law suit against the lumber yard for his injuries.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from treatment at the Samaritan Medical Center from June 12, 2007 through June 13, 2007 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In this case, the VAMC advised the Veteran in July 2007 and July2010 letters regarding the VA's duties to notify and assist as well as the evidence he should submit to substantiate his claim.  Letters dated in May 2009 and July 2010 requested specific information necessary to decide his claim.  Although the VCAA letters do not appear to fully comply with VCAA requirements, such error is harmless.  In this regard, the July 2007, May 2009, and July 2010 letters ask the Veteran to provide information concerning the specific element of his claim upon which the denial is based-the need to establish that the Veteran has no other recourse against the lumber yard.  The Veteran was specifically asked in the May 2009 and July 2010 letter whether he has filed a law suit against the lumber yard, but he did not respond.  Accordingly, the Veteran was adequately notified of the evidence needed to substantiate his claim.  The Veteran responded to some notices and provided argument with respect to his claim.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

As an initial matter, the evidence indicates that the Veteran does not have any service connected disabilities.  Accordingly, the provisions of 38 U.S.C.A. § 1728 are not for application.  See 38 C.F.R. § 17.120.

The record does not reflect and the Veteran does not contend that VA contracted with or preauthorized the Veteran's care at Samaritan Medical Center.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed.  This new law amended 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Additionally, this amendment added a provision, which expanded one of the criteria that defines the meaning of "emergency treatment."  Id.  

In this case, the relevant provision requiring denial of the claim does not involve whether the treatment was rendered in an emergency or the date the condition became stable.  Accordingly, the October 10, 2008 regulatory change does not affect the outcome of the decision.  

Turning to the facts, on June 12, 2007 the Veteran fell a few rungs down a ladder at a lumber yard and suffered a trimalleolar fracture dislocation of the right ankle.  An employee of the lumber yard drove the Veteran to the VA clinic in Carthage, New York that day.  The Veteran was in too much pain to leave the car, so a nurse went out to see him.  She noted his leg was bent in an unnatural angle, and indicated that he should go directly to the emergency room as their facility was only a clinic.  The Veteran voiced concern that he could not stand a 2 hour drive to Syracuse VAMC and that he was concerned about paying the bill for the local emergency room as he has no outside insurance.  The Veteran was seen at the Carthage Area Hospital and was transferred to Samaritan Medical Center on June 12, 2007 where he was admitted and underwent emergency surgery that day on his ankle.  He was discharged on June 13, 2007.

The AOJ denied the claims for reimbursement because the Veteran had other insurance, presumed to be workers' compensation.  In his notice of disagreement, the Veteran indicated that he was retired and does not work.  He also stated that he had no other health insurance.  He submitted a letter from Great American Insurance Group, the company insuring the lumber yard, indicating that his medical bills were in excess of the medical expense limit of $10,000.  It was noted that the Veteran had exhausted the medical expense limit of that policy and that any further medical bills related to the accident could not be paid.  

The evidence clearly shows the treatment in question was rendered for an emergency, the Veteran tried to use the VA clinic but his injury was too severe for treatment there, and traveling to the closest VAMC was not feasible based on his pain level and distance of travel needed.  However, the regulatory prerequisite which prevents VA from allowing the Veteran's claim is 38 C.F.R. § 17.1002(h).  

While the VAMC noted the Veteran should file a workers' compensation claim, the record appears to indicate that the Veteran was not employed at the lumber yard.  It is unclear, however, whether he volunteered there or was merely a customer.  In this regard, the Veteran did not respond to May 2009 and July 2010 letters requesting specific information as to his relationship with the lumber yard (i.e. employee, volunteer, customer).  

More importantly, those letters asked the Veteran to advise whether he filed a law suit against the lumber yard for his injuries.  The Veteran's failure to respond to the May 2009 and July 2010 letters regarding whether he filed a law suit against the lumber yard are fatal to his claim.  To warrant reimbursement, the Veteran must have "no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider".  38 C.F.R. § 17.1002(h).  Here, the Veteran has not responded to two requests for information regarding his relationship with the lumber yard and whether he sought legal recourse against the lumber yard for the medical bills not covered by the lumber yard's insurance carrier.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the evidence does not reflect that the Veteran has exhausted all claims and remedies reasonably available against the lumber yard, and the claim must be denied.

As a final matter, the Board notes that its prior remand instructions have not been fully complied with.  The requested VA records were obtained and the letter to the Veteran requesting specific information was provided.  However, while fully compliant VCAA notice was not provided, as discussed above earlier in the decision, the deficiency was harmless as the Veteran was advised of the specific information needed to support his claim.  Additionally, while the May 2009 and July 2010 remands instructed the AOJ to issue a supplemental statement of the case which provided the correct regulatory provisions for the claim including 38 C.F.R. §§ 17.1002 and 17.1004, such was not accomplished.  Unfortunately, the AOJ continued to cite the incorrect regulatory provisions involving reimbursement claims under 38 U.S.C.A. § 1728 concerning service connected conditions.  

The Board concludes that remand would serve no useful purpose in light of the Veteran's failure to respond to the May 2009 and July 2010 letters.  The May 2009 Board remand included the provisions of 38 C.F.R. § 17.1002(g) and (h).  Thus, the Veteran was provided the relevant regulation, albeit in a Board remand rather than by the AOJ.  The claim was readjudicated twice after those provisions were provided.  Although he was not provided with the provisions of 38 C.F.R. § 17.1004, that regulation governs the time limits for filing the claim, which is 
not in question in this case.  The relevant portion of 38 C.F.R. § 17.1004 which would pertain to the claim is the provision indicating that a veteran has 90 days to file a claim from the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for treatment from a third party.  38 C.F.R. § 17.1004(d)(4).  

Without the vital information concerning whether the Veteran has exhausted his legal recourse against the lumber yard, which was specifically requested in May 2009 and July 2010 but not provided, remand to cure a defect in the supplemental statements of the case and the other remand-compliance problems would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Accordingly, the claim for reimbursement for medical services provided at the Samaritan Medical Center from June 12, 2007 through June 13, 2007 is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Payment or reimbursement for medical services provided at the Samaritan Medical Center from June 12, 2007 through June 13, 2007 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


